In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1465V
                                     Filed: October 9, 2018
                                         UNPUBLISHED


    BANGONE THIRAKUL,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA); Subacromial
    HUMAN SERVICES,                                          Bursitis; Tendonitis; Impingement
                                                             Syndrome
                       Respondent.


Steven I. Kastner, San Diego, CA, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On October 6, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered injuries, including a Shoulder Injury
Related to Vaccine Administration resulting from an influenza vaccination received on
October 13, 2014. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

        On September 5, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for subacromial bursitis, tendonitis, and impingement
syndrome. On October 9, 2018, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded $82,500.00. Proffer at 2. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Based


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $82,500.00 in the form of a check payable to
petitioner, Bangone Thirakul. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                    )
 BANGONE THIRAKUL,                                  )
                                                    )
                Petitioner,                         )
                                                    )    No. 17-1465V
 v.                                                 )    Chief Special Master Dorsey
                                                    )    ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                Respondent.                         )
                                                    )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 6, 2017, Bangone Thirakul (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), alleging that she suffered a shoulder injury related to vaccine

administration (“SIRVA”) in her left shoulder as a result of an influenza (“flu”) vaccine

administered on October 13, 2014. Petition at 1. On September 4, 2018, the Secretary of Health

and Human Services (“respondent”) filed a Rule 4(c) Report concluding that a preponderance of

the medical evidence establishes that petitioner’s subacromial bursitis, tendonitis, and

impingement syndrome, confirmed by an MRI, were caused-in-fact by the flu vaccine she

received on October 13, 2014, and indicating that this case is appropriate for compensation under

the terms of the Act. ECF No. 37. The Chief Special Master issued a Ruling on Entitlement

finding petitioner entitled to compensation on September 5, 2018. ECF No. 38.
I.        Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that Bangone Thirakul should be awarded $82,500.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to Bangone Thirakul should be made

through a lump sum payment as described below and requests that the Chief Special Master’s

decision and the Court’s judgment award the following1: $82,500.00 for pain and suffering, in

the form of a check payable to petitioner, Bangone Thirakul.

III.      Summary of Recommended Payments Following Judgment

          Lump sum payable to petitioner, Bangone Thirakul:                           $82,500.00

                                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division

                                                CATHARINE E. REEVES
                                                Deputy Director
                                                Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                   2
                         ALEXIS B. BABCOCK
                         Assistant Director
                         Torts Branch, Civil Division

                         s/ Sarah C. Duncan
                         Sarah C. Duncan
                         Trial Attorney
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146
                         Benjamin Franklin Station
                         Washington, D.C. 20044-0146
                         Tel: (202) 514-9729
                         Fax: (202) 616-4310
DATED: October 9, 2018




                            3